El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
Se trata de una acción de filiación que la corte inferior declaró sin lugar.
En la demanda alegó Enrique Serrano, conocido por Oli-vero, que allá por los años 1890 el demandado, Ignacio Oli-vero, entabló relaciones amorosas con Lorenza Serrano, que luego resultó llamarse también Dolores, siendo ambos solte-ros y sin impedimento para contraer matrimonio, de las cua-les nació el demandante el cuatro de mayo de 1897 y que a pesar de haber realizado el demandado actos que demues-tran su paternidad se niega a reconocerlo.
El demandado contrajo matrimonio con otra mujer el 30 de diciembre de 1897 y la prueba respecto a la fecha del naci-miento del demandante ha sido muy variada y contradictoria pues mientras según la certificación de la parroquia fué bau-tizado el 3 de abril de 1898 habiendo nacido el 4 de mayo del mismo año, o sea, después de bautizado, de la inscripción de nacimiento hecha en el registro civil por declaración de la madre resulta que nació el 15 de diciembre de 1898; y de-*84clarando ésta en el juicio dijo que antes de tener relaciones con el demandado las tuvo con un primo de éste de quien dió a luz dos hijos naciendo el primero en 1897, el segundo en 1898 y el demandante en 1897, o sea, cuando estaba te-niendo hijos con el otro hombre, pero luego rectificó y dijo que el primer hijo nació en 1895, el segundo en 1896 y el demandante en 1897 y que el asiento de inscripción hecho en el registro civil por declaración de ella está equivocado pues en lugar de ser como aparece el 15 de diciembre de 1898 nació en 15 de diciembre de 1897.
En vista de esa prueba la corte inferior llegó a la con-clusión de que el demandante nació como dice la inscripción del registro civil el 15 de diciembre de 1898 y que por tanto fué concebido cuando el demandado había casado un año antes. Pero sostiene el apelante que la fecha que debió to-marse es la del bautizo, el 3 de abril de 1898, y que de acuerdo con ella el demandante fué concebido antes de contraer ma-trimonio el demandado. •
Quizá podamos-aceptar esa fecha como la del nacimiento del demandante pero aún así siempre- resulta que hay ca-rencia de prueba de actos de reconocimiento del demandado como padre del demandante.
Hemos dicho en varias ocasiones que la prueba de filia-ción debe ser robusta y convincente y en este caso no reúne estas condiciones la que se presentó en el juicio pues la comadrona que asistió al parto no fué buscada y pagada por el demandado sino por un hermano de la madre del deman-danté si bien éste dice que fué por orden y cuenta del deman-dado. La madre declaró que el demandado le daba dos o tres pesos mensuales para atender al demandante pero fuera de estas manifestaciones de la madre y tío del demandante nada encontramos en los autos que demuestre que el deman-dado ha tenido públicamente por su hijo al demandante. El admite que hace poco tiempo pagó un pasaje del demandante a los Estados Unidos pero manifestó que no fué porque lo *85tuviera como hijo sino en atención y consideración a qne la madre Dolores Serrano fné la qne asistió a la madre del de-mandado en sn última enfermedad y también a qne el deman-dado y otro hermano snyo fneron los padrinos de los dos hijos qne nn primo snyo tnvo con Dolores y qne dicho pa-saje lo pagaron entre ambos. Nada más existe de prneba sobre el reconocimiento por lo qne llegamos a la conclusión de qne fné insuficiente para declarar que el demandado lo ha reconocido por hijo suyo natural y qne la corte no erró al estimar insuficiente dicha prneba.
La sentencia apelada debe ser confirmada.

G on firmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciado Hutchison.
Los Jueces Asociados Sres. Wolf y Franco Soto no to-maron parte en la resolución de este caso.